DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
1b.	Claims 41-42, 45-46, 48, 50, 54-56, 58, 61-62, 64-71 are pending and under consideration. 

Information Disclosure Statement:
2.	The information disclosure statement (IDS) submitted on 02 December 2021 was filed after the mailing date of the notice of allowance on 13 December 2021, but before the payment of the issue fee.  The submission was in compliance with the provisions of 37 CFR 1.97.  The attached references were considered as to the merits on 01/10/2022. However, the information disclosure statement was inadvertently left out as an attachment to the corrected notice of allowance of 01/13/2022.  This is to correct this oversight. Accordingly, the information disclosure statement had been considered by the examiner and is hereby attached to the instant Communication. 

Conclusion:
3.	Claims 41-42, 45-46, 48, 50, 54-56, 58, 61-62, 64-71 are allowed.  
Advisory Information:


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        28 February 2022

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647